     Case 2:17-cv-02239-APG-EJY Document 38 Filed 07/31/20 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                 ***
 4   CHRISTOPHER D. MACK,                                     Case No. 2:17-cv-02239-APG-EJY
 5                  Plaintiff,
                                                                           ORDER
 6           v.
 7   ROMERO ARANAS, et al.,
 8                  Defendants.
 9

10           Before the Court is Defendant Bob Faulkner’s Motion for Extension of Time to File Motions
11   for Summary Judgment (ECF No. 35) filed on July 14, 2020. No response to the Motion has been
12   file.
13           Defendant Faulkner requests a 90 day extension of time to file dispositive motion due to
14   counsel’s lack of access to records necessary to prepare such a motion caused by COVID -19. While
15   COVID-19 may slow the ability of counsel to obtain access to records, a 60 day extension of time
16   should be sufficient to obtain whatever access is needed to prepare a dispositive motion.
17           Accordingly,
18           IT IS HEREBY ORDERED that Defendant Bob Faulkner’s Motion for Extension of Time
19   to File Motions for Summary Judgment (ECF No. 35) is GRANTED in part and DENIED in part.
20           IT IS FURTHER ORDERED that the dispositive motion deadline is extended to October 2,
21   2020. The response to any such motion shall be due on October 23, 2020. Replies shall be due on
22   November 6, 2020.
23           IT IS FURTHER ORDERED that no further extensions of time for dispositive motions will
24   be granted absent extraordinary circumstances.
25           Dated this 31st day of July, 2020
26

27
                                                  ELAYNA J. YOUCHAH
28                                                UNITED STATES MAGISTRATE JUDGE
                                                      1
